This is a claim hied by claimant, Bruce L. Little for injuries alleged to have been inflicted upon his face by one of the convicts, over whom, with others, the claimant was guard, at Joliet penitentiary. There is no dispute about the facts in evidence. While so standing guard, and while in the due performance of his duties, as such, one of the convicts, stealthfully and without apparent provocation slashed claimant on left check with a knife, running from toward the ear to the corner of the mouth, of the length of about three inches. Claimant had wound dressed, and in two or three weeks, was back at work in same institution. There is no proof that the injuries complained of in any way present him from the performance of manual labor to any extent. The State bore expenses of hospital, surgeon, medicine, etc. We think the weight of evidence discloses the fact that there is only a disfigurement of the face, and that same is permanent. It has been repeatedly held by this Court that in claims of this character, the State cannot be held liable, but in the interest of public welfare and social justice, we recommend an appropriation for claimant in' the sum of nine hundred seventy-one dollars.